


110 HR 4539 IH: Department of Veterans Affairs Loan Guaranty

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4539
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Buyer (for
			 himself and Mr. Michaud) introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to make certain
		  improvements to the housing loan benefit program of the Department of Veterans
		  Affairs.
	
	
		1.Short titleThis Act may be cited as the
			 Department of Veterans Affairs Loan
			 Guaranty Cost Reduction Act of 2007.
		2.Improvements to
			 housing loan program of Department of Veterans Affairs
			(a)Increase in
			 maximum guaranty amountSection 3703(a)(1)(C) of title 38, United
			 States Code, is amended by inserting 125 percent of after
			 25 percent of.
			(b)Extension of
			 certain loan fee determination periodsSection 3729(b)(2) of
			 title 38, United States Code, is amended—
				(1)in
			 subparagraphs (A)(iii) and (iv), (B)(ii), (C)(i) and (iii), and (D)(i) and
			 (ii), by striking October 1, 2011 each place it appears and
			 inserting October 1, 2017; and
				(2)in subparagraph
			 (B)(iii) and (iv), by striking October 1, 2013 both places it
			 appears and inserting October 1, 2017.
				(c)Increase in
			 maximum guaranty amount for certain refinanced loansSection 3703
			 (a)(1)(A)(IV) of title 38, United States Code, is amended by inserting
			 (5), after (3),.
			(d)Decrease in
			 equity requirement for certain loansSection 3710(b)(8) is
			 amended by striking 90 percent and inserting 100
			 percent.
			(e)Limitation on
			 amount of feesSection 3729 of title 38, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(d)Limitation on
				amount of feeFor any loan
				guaranteed, insured, or made in an amount that exceeds the Freddie Mac
				conforming loan limit limitation determined under section 305(a)(2) of the
				Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)) for a
				single-family residence, as in effect on the date of the enactment of the
				Department of Veterans Affairs Loan Guaranty
				Cost Reduction Act of 2007, the amount of the fee collected under
				this section may not exceed the amount of such a fee collected for a loan
				guaranteed, insured, or made in an amount equal to such
				limitation.
					.
			(f)Increase in
			 guaranty for affordable homesSection 3703(a)(1) of title 38, United
			 States Code, is amended—
				(1)By redesignating
			 subparagraph (C) as subparagraph (D); and
				(2)by inserting after
			 subparagraph (B) the following new subparagraph (C):
					
						(C)(i)The maximum amount of
				guaranty entitlement available to an eligible veteran for a loan in any amount
				to purchase a dwelling to be owned and occupied by the veteran as a home, if
				the dwelling is affordable housing (as determined by the Secretary, in
				consultation with the Secretary of Housing and Urban Development and the heads
				of other appropriate agencies) and the veteran is the first owner-occupant of
				the dwelling, shall be the greater of—
								(I)the amount of guaranty entitlement
				available to the veteran under subparagraph (A); or
								(II)30 percent of the loan.
								(ii)For the purposes of this
				subparagraph, the term eligible veteran means a veteran whose
				annual income is below a maximum income amount, which shall be determined by
				the
				Secretary.
							.
				(g)Use of certain
			 funds to reduce closing costs for loans guaranteed for affordable
			 homesSection 3722 of title 38, United States Code, is
			 amended—
				(1)by redesignating
			 subsection (e) as subsection (f);
				(2)by inserting after subsection (d) the
			 following new subsection (e):
					
						(e)(1)Amounts deposited into the fund under
				subsection (c)(2) that are not expended for the purpose of guaranteeing loans
				under this chapter may be used to reduce the closing costs of a loan referred
				to in section 3703(a)(1)(C) or 3762 of this title made to a veteran who is not
				indebted to the Federal Government.
							(2)During the fiscal years 2008 through
				2017, the total amount available for payments under paragraph (1) may not
				exceed $14,000,000.
							(3)For each fiscal year, the Secretary
				shall determine the amount of each payment under paragraph (1) by estimating
				the number of veterans likely to apply to receive such a payment. The Secretary
				shall make such payments in the order in which the Secretary receives
				applications for such
				payments.
							.
				
